Title: Memorandum from Albert Gallatin, with Jefferson’s Comment, [before 24 April 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


            
              [before 24 Apr. 1802]
            North Carolina recomnds
            Laurence Mooney present surveyor of Winton has been absent, in Ireland, five years & his business done by deputy. he is returned and to be continued
            Frederick B. Sawyer present surveyor at Newbiggen Creek has removed 25 miles
            The above communicated by Mr. Johnson M.C. for N. Carolina who makes the enclosed recommendat[ions]
            A. G.
          